WALLER, Circuit Judge
(specially concurring) .
I concur in the opinion that the jurisdiction to determine whether or not the landowner should be entitled to collect the proper rent retroactively i.s vested in the Emergency Court of Appeals, but it appears without dispute that the rental fixed by the local Rent Director was erroneous, made without a visit to the premises, and, therefore, arbitrary. The subsequent fixing of an equitable rent by the Deputy Administrator confirms this. Appellant seeks the aid of this Court to perpetuate that error and to preserve that arbitrariness.
I think the Court in this opinion should say that the offices of a court of equity should not be so utilized.
PER CURIAM.
IT IS ORDERED that the petition for rehearing in the above numbered and entitled cause be, and it is hereby denied.
WALLER, Circuit Judge, dissenting. I vote to grant a rehearing in this case. I am unable to bring myself to believe that a court of equity should lend its processes to the perpetuation of an admitted wrong. It seems to me that this Court has treated this case as if the landlord were seeking relief in this Court instead of the O. P. A. The O. P. A. should not be entitled to an injunction from this Court to prevent the landlord from attempting to extricate itself from an illegal and unjust web of the O. P. A.’s own weaving.